Citation Nr: 1011376	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right ear hearing 
loss, and, if so, whether service connection is warranted for 
the claimed condition.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus, and, if 
so, whether service connection is warranted for the claimed 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1959 to 
June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.

The issue of reopening a claim for service connection for 
hypoglycemia being referred has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  By a September 2002 rating decision, the RO denied the 
Veteran's claim for service connection for right ear hearing 
loss and tinnitus; the Veteran did not appeal.

2.  The evidence related to the Veteran's claims for service 
connection for right ear hearing loss and tinnitus that was 
received since the September 2002 rating decision relates to 
unestablished facts necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  A September 2002 rating decision denying service 
connection for right ear hearing loss is final; new and 
material evidence sufficient to reopen the Veteran's claim 
has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 
(2009).  

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's right ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

3.  A September 2002 rating decision denying service 
connection for tinnitus is final; new and material evidence 
sufficient to reopen the Veteran's claim has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 (2009).  

4.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The Veteran was denied service connection in September 2002.  
The right ear hearing loss claim was denied because the 
evidence did not show hearing loss as defined by VA.  The 
tinnitus claim was denied because the evidence did not show 
that it was related to service.  Notice of the denial was 
sent to the Veteran on September 26, 2002; the Veteran did 
not appeal.  The Veteran applied to have his claims reopened 
in correspondence received in August 2005.  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (2002).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the September 
2002 rating decision consisted of the Veteran's service 
treatment records (STRs), VA treatment records dated through 
March 2001, and VA audiological examinations dated in October 
2001 and August 2002.  The evidence did not show right ear 
hearing loss as defined by VA or any nexus between his 
tinnitus and his military service.  However, the August 2002 
examiner did opine that the Veteran's left ear hearing loss 
as likely as not had its origins in service.

The relevant evidence received since the September 2002 
denial consists of VA treatment records dated through 2007, a 
VA audiological examination dated in August 2005, and the 
Veteran's contentions, including testimony at his April 2008 
hearing.  The VA examination showed that the Veteran had 
right ear hearing loss as defined by VA and tinnitus.  The 
examiner opined that his hearing loss was not related to his 
military service due to normal hearing at time of discharge 
from service, and that his tinnitus was not related to his 
military service since it began eight years after discharge 
from service.  In the Veteran's notice of disagreement 
received in November 2005, the Veteran indicated that when he 
reported the onset of his tinnitus to the VA examiner, he 
gave an approximate time period.  He indicated that it 
actually had its onset in service.

Because the newly received evidence relates to unestablished 
facts necessary to reopen the previously denied claims of 
service connection for right ear hearing loss and tinnitus, 
namely, evidence of right ear hearing loss as defined by VA 
and evidence of tinnitus in service, the Board finds that it 
is both new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claims of service connection 
for right ear hearing loss and tinnitus has been received, 
and the applications to reopen will therefore be granted.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Right ear hearing loss

The Veteran is service connected for left ear hearing loss 
based on the results of the August 2002 examination.  
Accordingly, acoustic trauma is conceded.  Additionally, the 
Veteran's DD 214 indicates that he was a combat Veteran; he 
was an Infantry Unit Commander and received the Combat 
Infantry Badge.  

Prior to March 1964, the Veteran's STRs show that he had 
normal hearing acuity of 15/15 on whispered and/or spoken 
voice tests.  His examination in March 1964 reported his 
hearing acuity in puretone thresholds.  The Board observes 
that service department audiometric readings prior to October 
31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  As this evaluation was conducted 
prior to October 1967, the Board has converted the ASA units 
to ISO units as shown below.  The Veteran had puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20

15
LEFT
25
20
15

10

His discharge examination in August 1967, with ASA units 
converted to ISO units, showed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

15
LEFT
15
10
10

15

At the August 2005 VA audiological examination, he had 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
55

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 96 percent in the right ear.  
The examiner opined that the Veteran's hearing loss was not 
at least as likely the result of military service based on 
the normal audiometric results at the time of discharge from 
service.  

Here, the Veteran showed an elevated threshold of 25 at 500 
Hertz on his examination in March 1964.  The Board notes that 
the thresholds for normal hearing are 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley, supra at 157 (citing Schroeder et al. eds., 
Current Medical Diagnosis & Treatment, 1988, pages 110-111).  
Therefore, the Veteran's 1964 audiological examination shows 
some degree of right ear hearing loss, although not 
constituting a disability for VA purposes.  Because the 
Veteran had noise exposure during service, is service 
connected for left ear hearing loss, had right ear hearing 
loss constituting a current disability for VA purposes at the 
August 2005 VA examination, and according the Veteran the 
benefit of the doubt, the Board finds that the Veteran's 
right ear hearing loss is as likely as not related to his 
military service.

The Board acknowledges that the Veteran's discharge 
examination in 1967 showed normal hearing, and the August 
2005 VA audiologist's negative nexus opinion based on the 
normal discharge examination.  However, the Board does not 
find the examiner's opinion persuasive as the examiner does 
not consider the elevated threshold indicating a degree of 
hearing loss in the 1964 audiological examination.  Moreover, 
as noted above, the absence of evidence of hearing loss in 
service is not a bar to service connection for hearing loss.  
See Hensley, supra.  The examiner's opinion is based on a 
normal discharge examination, yet normal hearing acuity at 
discharge is not a bar to service connection.  The Board is 
especially persuaded by the fact that the Veteran has been 
service-connected for left ear hearing loss, even though he 
had normal hearing acuity in his left ear at his discharge 
examination.  Additionally, the Veteran had the same elevated 
threshold of 25 at 500 Hertz in his left ear as well at the 
1964 examination.  Giving the Veteran the benefit of the 
doubt, the Board finds that the increased thresholds for both 
ears in service were indicative of the current hearing loss, 
and as the Veteran has been service connection for his left 
ear hearing loss, it follows that he should also be awarded 
service connection for his right ear hearing loss.  

The Board therefore finds that there is support for the 
conclusion that the Veteran's hearing loss is attributed to 
his period of active military service.  Consequently, on the 
basis of the above analysis, and after consideration of all 
of the evidence, the Board finds it is at least as likely as 
not that the Veteran's right ear hearing loss is attributable 
to his active military service.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

At the August 2005 examination, the Veteran reported that he 
had constant bilateral tinnitus for 30 years.  The examiner 
opined that it was not likely that the tinnitus had its onset 
in service as he was discharged from service 38 years ago, 
but only had tinnitus for 30 years.

The Veteran indicated that when he reported that his tinnitus 
began 30 years ago to the examiner, he was not attempting to 
establish the exact date and time, but rather a general time 
period.  He revealed that he actually had tinnitus around the 
time of service, but that he did not report it because it was 
a time of war and there were more important things to be 
concerned about.

As discussed above, acoustic trauma has been conceded and the 
Veteran is service connected for hearing loss.  Additionally, 
the Veteran is competent to report experiencing tinnitus in 
service.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The fact that the Veteran has been diagnosed as having 
hearing loss and has been service connected for hearing loss 
adds to the credibility of his contention that his tinnitus 
is related to service because "an associated hearing loss is 
usually present" with tinnitus.  See The MERCK Manual, Sec. 
7, Ch. 82, Approach to the Patient with Ear Problems.  
Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise- induced hearing loss.  Id.  With regard to the 
latter, the evidence of record reflects that the Veteran's 
hearing loss is noise-induced, i.e., a result of his exposure 
to acoustic trauma during service.  In this regard, the Board 
notes that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss."  The MERCK Manual, Section 7, 
Ch. 85, Inner Ear.

The cited provisions from The MERCK Manual confirm that 
tinnitus usually accompanies sensorineural or noise-induced 
hearing loss, which the Veteran believes he has.  
Additionally, the Veteran had indicated that his tinnitus had 
its onset in service.

Here, based on the determination that service connection is 
warranted for right ear hearing loss, service connection was 
previously awarded for left ear hearing loss, the provisions 
from The MERCK Manual noted above, and the Veteran's 
statements, the Board concludes that there is support for the 
conclusion that the Veteran's tinnitus is attributable to his 
period of active military service.  

Consequently, because the Veteran had noise exposure during 
service, is service connected for hearing loss, medical 
treatises indicate that an associated hearing loss is usually 
present with tinnitus, the Veteran's competent testimony 
regarding a continuity of symptomatology since service, and 
affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran's tinnitus is as likely as not related 
to his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for tinnitus loss is 
granted.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


